     Case: 1:19-cv-04152 Document #: 71 Filed: 10/31/19 Page 1 of 16 PageID #:587




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JAMES GIBSON,                          )
                                       )              Case No. 19 CV 4152
                       Plaintiff,      )
                                       )              Honorable Judge Ellis
v.                                     )
                                       )              Magistrate Judge Weisman
CITY OF CHICAGO, et al.,               )
                                       )
                       Defendants.     )

                DEFENDANT MOSER’S AND CITY OF CHICAGO’S
           REPLY IN SUPPORT OF THEIR PARTIAL MOTION TO DISMISS

     Defendant William Moser, through his attorneys Hale & Monico LLC, respectfully submits

this reply memorandum in support of his partial motion to dismiss pursuant to Federal Rule of

Civil Procedure 12(b)(6). Defendant City of Chicago (“City”), though its attorneys Reiter Burns

LLP, respectfully joins Defendant Moser’s reply. In support, Defendant Moser and Defendant City

state:

                                           INTRODUCTION

     Defendant Moser moved to partially dismiss several of the claims brought against him by

Plaintiff James Gibson, specifically to dismiss Counts IV, V, VI, VII, VIII, IX, XII, and XIII in

their entirety and Counts I, II, III, and XI in part. Docket No. 47. The City joined the motion to the

extent Plaintiff’s Monell and derivative state law claims were premised on claims that the Court

dismissed. Plaintiff fails to address the substance of Defendant Moser’s motion and, to the extent

he does respond, he relies on easily distinguishable case law or merely makes perfunctory

arguments in opposition. Docket No. 64. The Court should not be persuaded by Plaintiff’s

argument and should grant Defendant Moser’s motion in full.




                                                  1
    Case: 1:19-cv-04152 Document #: 71 Filed: 10/31/19 Page 2 of 16 PageID #:588




                                          ARGUMENT
   I.      Count I should be partially dismissed with prejudice.
   Defendant Moser moved to partially dismiss Count I on several basis: (1) that the claim may

only be premised on either the Fifth or Fourteenth Amendments and (2) that the claim cannot be

based on the use of physical force in December 1989.

   The Fifth and Fourteenth Amendments prohibit the use of an individual’s compelled statement

against them during a criminal proceeding. Chavez v. Martinez, 538 U.S. 760, 765, 773 (2003)

(plurality opinion) (Fifth and Fourteenth Amendments prohibit compelled statements from being

used against the individual in a criminal proceeding). By contrast, the First, Fourth, Sixth, and

Eighth Amendments provide no such constitutional limitation. Id. Accordingly, Defendant Moser

moved to dismiss any “coerced confession” claim premised on those four latter amendments.

Docket No. 47 at 3. Plaintiff makes no argument suggesting he can maintain such a claim – and

doing so would have been without merit – thus waiving any opposition to Defendant Moser’s

motion. See Alioto v. Town of Lisbon, 651 F.3d 715, 719 n.1, 721 (7th Cir. 2011) (forfeiture occurs

where the “litigant effectively abandons the litigation by not responding to alleged deficiencies in

a motion to dismiss”); Bonte v. U.S. Bank, N.A., 624 F.3d 461, 466 (7th Cir. 2010); Wojtas v.

Capital Guardian Trust Co., 477 F.3d 924, 926 (7th Cir. 2006) (failure to offer any opposition to

argument constituted a waiver); County of McHenry v. Ins. Co. of the West, 438 F.3d 813, 818 (7th

Cir. 2006) (“When presented with a motion to dismiss, the non-moving party must proffer some

legal basis to support his cause of action.”). To that end, the Court should dismiss any aspect of

Count I based on the First, Fourth, Sixth, or Eighth Amendments.

   Similarly, the Court should dismiss Count I to the extent it includes a claim of excessive or

unreasonable force. Plaintiff explains in detail the alleged “torture” that was inflicted upon him

throughout his Complaint. It is undisputed that the claimed physical abuse occurred in December

                                                 2
    Case: 1:19-cv-04152 Document #: 71 Filed: 10/31/19 Page 3 of 16 PageID #:589




1989. A claim of an excessive use of physical force by a police officer is governed by the

“reasonableness standard” of the Fourth Amendment and a legal claim accrues upon the use of

force against a civilian. Graham v. Connor, 490 U.S. 386, 394-95 (1989); Evans, 603 F.3d at 363.

In Illinois, all § 1983 claims are subject to a two-year statute of limitations and claims first initiated

outside of that period are untimely. Wallace v. Kato, 549 U.S. 384 (2007); Wrice v. Burge, 187

F.Supp.3d 939, 953 (N.D.Ill. 2015 (claim of physical torture and abuse subject to two-year statute

of limitations). Here, Plaintiff pleads that the physical force was used against him in December

1989. Complaint at ¶¶ 30, 33, 34. Any claim premised on that use of force accrued immediately

and, under the law, Plaintiff had until December 1991 to initiate any lawsuit premised on the use

of force. Since he did not bring this lawsuit until 2019, Plaintiff’s claim is untimely and subject to

dismissal.

    Plaintiff’s Response appears to conflate a Fifth Amendment claim of a compelled statement

and a Fourth Amendment claim of excessive force. See Docket No. 64 at 7-8. The two theories are

very different. Chavez, 538 U.S. at 773 (“police torture or other abuse” does not run afoul of the

Fifth Amendment and such claims must be analyzed under the Fourth or Fourteenth Amendments);

Wrice, 187 F.Supp.3d at 953. Defendant Moser did not argue that Plaintiff cannot maintain a Fifth

Amendment claim on the statement itself but, rather, that Plaintiff cannot include a claim based on

the physical force used against him in December 1989. Docket No. 47 at 4-5. Given that Plaintiff

did not respond directly to this argument, he has waived any opposition. Bonte, 624 F.3d at 466.

To the extent his argument is responsive, it is not persuasive as it is firmly established that Fourth

Amendment claims must be filed within two years of the use of force. Wrice, 187 F.Supp.3d at

953. For that reason, the Court should grant Defendant Moser’s motion to dismiss Count I to the

extent it is premised on the use of force in December 1989.



                                                    3
    Case: 1:19-cv-04152 Document #: 71 Filed: 10/31/19 Page 4 of 16 PageID #:590




   II.     Count III should be partially dismissed with prejudice.
   Defendant Moser moved to partially dismiss Count III, Plaintiff’s Due Process claim. Docket

No. 47 at 5-7. In his Response, Plaintiff assets that his “Due Process” claim is only based on three

things: (1) the alleged line-ups in which Plaintiff was a participant; (2) the “threats and coercion”

used to get the statements of Janice Johnson, Carla Smith, and Fernando Webb, and (3) not

disclosing a “pattern and practice of police abuse” by officers in Areas 2 and 3 that Plaintiff could

have used to impeach the credibility of Janice Johnson, Carla Smith, and Fernando Webb. Docket

No. 64 at 8-9.

   As an initial matter, Plaintiff’s failure to address Defendants’ motion to dismiss on any issue

save for the three theories outlined above constitutes an abandoning of the claims on any other

legal theory. Alioto, 651 F.3d at 721 (“Long-standing under our case law is the rule that a person

waives an argument by failing to make it before the district court.”). As such, Plaintiff has waived

any argument that his “Due Process” claim is premised on either (1) Plaintiff’s own “torture” or

(2) any of the misconduct allegedly committed against Eric Johnson/Eric Smith AKA “KD”.

Docket No. 49 at 6-7.

   As to Plaintiff’s three remaining theories of liability, Defendant Moser is still entitled to a

partial dismissal of the claims. In regards to his line-up claim, Plaintiff does not assert that

Defendant Moser was personally involved in completing the line-ups in which Plaintiff

participates or even that Defendant Moser has knowledge that the line-ups occurred; rather,

Plaintiff asserts that the line-ups were conducted by Officers O’Mara, Collins, Maslanka, Paladino,

and McCann. Docket No. 1-1 (“Complaint”) at ¶ 29. In order to face liability for a claim brought

pursuant to 42 U.S.C. § 1983, an individual is required to have personally caused or participated

in the alleged constitutional violation. Minix v Canarecci, 597 F.3d 824, 833 (7th Cir. 2010). Given



                                                 4
    Case: 1:19-cv-04152 Document #: 71 Filed: 10/31/19 Page 5 of 16 PageID #:591




the lack of any personal involvement, Defendant Moser cannot face liability over the failure to

disclose Plaintiff’s participation in any line-ups during the criminal proceeding.

   Putting that aside, Plaintiff’s participation in the line-ups, even if withheld by police officers

from the prosecuting attorneys, would not be a Due Process Violation. Brady v. Maryland requires

the disclosure of exculpatory and impeaching evidence to the criminal defendant. 373 U.S. 83

(1963); see also United States v. Bagley, 473 U.S. 667, 676 (1985). In order to prevail on a civil

Brady-based due process claim against a police officer, a plaintiff must demonstrate that the

evidence in question was favorable to him, the police “suppressed” the favorable evidence, and

prejudice ensued because the suppressed evidence was material. Anderson v. City of Rockford, 932

F.3d 494, 504 (7th Cir. 2019). “Evidence is suppressed for Brady purposes if the ‘prosecution

failed to disclose evidence that it or law enforcement was aware of before it was too late for the

defendant to make use of the evidence’ and ‘the evidence was not otherwise available to the

defendant through the exercise of reasonable diligence.’” Id. at 504-05 (citing Boss v. Pierce, 263

F.3d 734, 740 (7th Cir. 2001)). Even if law enforcement withheld the fact that Plaintiff was in a

line-up, it was neither material nor unknown to the Plaintiff. Evidence is “material” is there is a

‘reasonable probability’ that the result would have been different had the suppressed evidence been

put before the jury. Id.; Goudy v. Cummings, 922 F.3d 834, 842 (7th Cir. 2019). Plaintiff does not

allege – nor is it even a reasonable inference to be made – as to who viewed the line-ups or even

if the line-up was connected to the Benjamin/Wash homicide investigation or if Plaintiff merely

acted as a filler for another crime. Given the lack of details, it cannot be said that the line-ups were

“material” for Brady purposes. Further, Plaintiff knew he participated in the line-ups. Brady only

mandates disclosure of information “not otherwise available to the defendant through the exercise

of reasonable diligence.” Anderson, 932 F.3d at 504-05 (emphasis added). In other words, Plaintiff



                                                   5
    Case: 1:19-cv-04152 Document #: 71 Filed: 10/31/19 Page 6 of 16 PageID #:592




already possessed the information and the failure to disclose it was not prejudicial given his pre-

existing knowledge. See, e.g. Harris v. Kuba, 486 F.3d 1010, 1015 (7th Cir. 2007) (government

not required to disclose information the criminal defendant already knew). To that end, Plaintiff is

not able to maintain a Brady claim based on the line-ups and it should be dismissed with prejudice.

   In addition, Plaintiff’s claim that the alleged non-disclosure of a “pattern and practice of abuse”

of witnesses violated Brady should not persuade the Court that Plaintiff can maintain a claim in

this litigation. Brady mandates the disclosure of exculpatory evidence – including impeaching

evidence – to a criminal defendant prior to trial to be used by the criminal defendant in his case.

Bagley, 473 U.S. at 676. “Exculpatory evidence” is “evidence tending to establish a criminal

defendant’s innocence” while “impeachment evidence” is “evidence used to undermine a witness’s

credibility.” Garcia v. Hudak, 156 F.Supp.3d 907, 915 (N.D.Ill. 2016). Plaintiff asserts that he

knew the testimony of Janice Johnson, Carla Smith, and Fernando Webb was false because

Plaintiff never had the conversations those witnesses claimed to have overheard and he could not

have been observed shooting Benjamin and Wash because he did not shoot them; as such, Plaintiff

was able to attack their credibility and their motivation for their testimony. How officers treated

witnesses other than Janice, Carla, and Fernando in criminal investigations for crimes other than

the Benjamin/Wash homicides is simply not relevant to Plaintiff’s own criminal proceeding and

would not have undermined those witnesses’ credibility. So, while Plaintiff may bring a “Due

Process” claim based on the alleged fabrication of those witness’s statements, the Court should not

expand Brady to include non-relevant conduct in different criminal investigations and find that

Defendant Moser can face civil liability in this matter.




                                                 6
    Case: 1:19-cv-04152 Document #: 71 Filed: 10/31/19 Page 7 of 16 PageID #:593




   III.    Plaintiff’s “False Imprisonment” claim (Count VI) is untimely.
   In this matter, Plaintiff purports to bring a § 1983 “False Imprisonment” claim. It should be

dismissed as untimely. The Seventh Circuit has firmly established that a Fourth Amendment

unreasonable pre-trial detention claim accrues when the individual is released from pre-trial

custody, either due to having the charges dismissed or being convicted. Know v. Curtis, 771

Fed.Appx. 656, 658 (7th Cir. 2019). That is because “a Fourth Amendment claim for unlawful

pretrial detention accrues when the detention ends, not when the prosecution ends.” Mitchell v.

City of Elgin, 912 F.3d 1012, 1015 (7th Cir. 2019) (describing the holding of Manuel v. City of

Joliet, 903 F.3d 667 (7th Cir. 2018) (“Manuel II”)).

   The Honorable Chief Judge Pallmeyer was recently confronted with a nearly identical question

in Brown v. City of Chicago, No. 18 CV 7064, 2019 WL 4958214 (N.D.Ill. Oct. 8, 2019)

(Pallmeyer, CJ). In Brown, the plaintiff was convicted for arson in 1990 and again in 2008 after a

new trial was granted. Criminal charges eventually were dropped in 2017 after the 2008 conviction

was vacated. Id. at *1. In 2018, the plaintiff then brought a “federal malicious prosecution” claim

based in part on the time he spent in custody prior to his convictions, id., and the defendants moved

to dismiss. Judge Pallmeyer rejected the plaintiff’s attempt to recast his claim as one for unlawful

pretrial detention under Manuel. The court agreed with the defendants that such a claim would be

untimely, reasoning that “[w]hile the Seventh Circuit in Manuel II held that a claim for pretrial

detention without probable cause begins to accrue when the pretrial detention ends, Knox clarified

that pretrial detention can be considered as ending upon conviction.” Id. (citations omitted). The

court further explained “any unlawful pretrial detention claim that Plaintiff might have asserted

would be time-barred under Seventh Circuit precedent holding that such a claim is not subject to

the delayed accrual rule from Heck.” Id. at *3 (citing Knox, 771 Fed. Appx. 658-59). Finally, the

court rejected the notion that McDonough v. Smith, 139 S.Ct. 2149 (2019), rescued the claim as

                                                 7
    Case: 1:19-cv-04152 Document #: 71 Filed: 10/31/19 Page 8 of 16 PageID #:594




McDonough was grounded in concern for “avoiding collateral attacks on criminal judgments

through civil litigation” while a Fourth Amendment claim is no such attack. Id.

   In his Response, Plaintiff’s woefully insufficient argument relies solely on Manuel II in

arguing that his false imprisonment claim accrued when he was released from custody after having

his conviction vacated. Docket No. 64 at 11-12. This argument ignores Michell and Knox, both of

which are Seventh Circuit cases construing Manuel II and confirming its holding that an

unreasonable pretrial detention claim accrues when the person is convicted. In other words,

Plaintiff’s argument on the accrual of his claim has been heard and rejected by the Seventh Circuit

and other courts.

   Following Michell, Knox, and Brown, Plaintiff’s Fourth Amendment unreasonable pretrial

detention claim is time-barred, and Count IV should be dismissed with prejudice.

   IV.     Count V should be dismissed as insufficiently pled.
   Plaintiff’s Equal Protection claim is nothing more than “[t]hreadbare recitals of the elements

of a cause of action [and] supported by mere conclusory statements[.]” Ashcroft v. Iqbal, 556 U.S.

662, 667 (2009). As such, his allegations are insufficient to state a claim. Id.

   Plaintiff’s Response should do nothing to persuade the Court that he had stated a sufficiently

pled claim. He merely points to the use of one facial slur by Defendant Paladino and his conclusory

statement that all Defendants tortured other minority suspects. Docket No. 64 at 12-13 (referencing

Complaint ¶¶ 30, 147). One fact that another defendant used a racial slur and a conclusory

statement is not sufficient to plead a claim against Defendant Moser. Brown v. Budz, 398 F.3d 904,

916 (7th Cir. 2005) (plaintiff must show he was a member of a protected class and treated

differently from unprotected class); Chavez v. Ill. State Police, 251 F.3d 612, 635-36 (7th Cir.




                                                  8
       Case: 1:19-cv-04152 Document #: 71 Filed: 10/31/19 Page 9 of 16 PageID #:595




2001) (plaintiff must allege defendant “motivated by a discriminatory purpose.”). For that reason,

the Court should dismiss this claim with prejudice.

      V.       Plaintiff’s “Right to Counsel” claim (Count VI) should be dismissed with
               prejudice.
      Defendant Moser moved to dismiss Plaintiff’s “Right to Counsel” claim on the basis that no

such right was violated. Docket No. 49 at 11. In his Response, Plaintiff abandons any Sixth

Amendment counsel claim – which was the basis of Defendants’ motion – and clarifies his claim

that Count VI is actually a Fifth Amendment right to counsel claim, although he fails to explain

whether his claim is based on a failure to receive Miranda warnings or not having an attorney

present during questioning. Docket No. 64 at 13. Plaintiff’s claim should still be dismissed with

prejudice.

      To proceed on a constitutional claim pursuant to § 1983, a plaintiff must allege that he was

deprived of a constitutional right. Failure to issue Miranda warnings concerns the Fifth

Amendment right against self-incrimination. Sornberger v. City of Knoxville, Ill., 434 F.3d 1006,

1024 (7th Cir. 2006). A failure to issue Miranda warnings implicates only the right against self-

incrimination, and does not create a constitutional right to receive the warnings themselves. Id.

Likewise, the right to counsel created by Edwards v. Arizona1 is not the source of a stand-alone

constitutional claim, because the right to counsel is “derived from the holding of Miranda.” Uhde

v. Adams Cnty., Wisc. Sheriff’s Off., 2003 WL 23142254, at *6 (W.D. Wis. July 22, 2003). In other

words, the failure to provide counsel does not create a cause of action under Section 1983 unless

the plaintiff demonstrates that the statements he made to defendants without an attorney being

present were used against him in a criminal case. See Sornberger, 434 F.3d at 1023-24.




1   451 U.S. 477 (1981).

                                                 9
   Case: 1:19-cv-04152 Document #: 71 Filed: 10/31/19 Page 10 of 16 PageID #:596




   Plaintiff already has a Fifth Amendment claim based on the allegedly compelled statements

being used against in the criminal proceeding. See Count I. The failure to provide an attorney to

prevent the compelling of the statements is not an independent cause of action because the right to

counsel is a prophylactic rule designed to safe-guard the right against self-incrimination.

Sornberger, 434 F.3d at 1023-24. Thus, Plaintiff cannot maintain a Fifth Amendment right to

counsel claim.

   But a more direct issue with Plaintiff’s Fifth Amendment claim is that he never alleged that he

invoked his right to counsel. In the seminal Miranda v. Arizona, the Supreme Court held that an

interrogation must cease when the accused demands an attorney. 384 U.S. 436, 474 (1966); see

also Edwards, 451 U.S. at 484-85. However, for this right to be asserted, the accused must have

actually invoked his right to counsel. E.g. McNeil v. Wisconsin, 501 U.S. 171, 178 (1991); also

Davis v. United States, 512 U.S. 452, 459 (1994) (“the suspect must unambiguously request

counsel.”). Plaintiff’s Complaint is devoid of any allegation – and he fails to point to any factual

support – to show that he unambiguously invoked his right to counsel and was then subsequently

questioned by the police. Given the complete absence of any facts to establish such a violation of

this constitutional protection, Plaintiff’s right to counsel claim should be dismissed with prejudice.

   VI.     Plaintiff’s “Denial of Access to the Courts” claim (Count IX) should be dismissed.
   Defendants Moser moved to dismiss Plaintiff’s “denial of access to the courts” claim as

insufficiently plead. Docket No. 49 at 12. In his Response, Plaintiff relies heavily on Bell v. City

of Milwaukee in arguing he has stated a viable denial of access to the courts claim. 746 F.3d 1205

(7th Cir. 1984). To the extent Bell remains good law - see Russ v. Watts, 414 F.3d 783 (7th Cir.

2005) (overruling Bell in part) – it is easily distinguishable from the instant case.




                                                  10
   Case: 1:19-cv-04152 Document #: 71 Filed: 10/31/19 Page 11 of 16 PageID #:597




   In Bell, a police officer shot an unarmed African-American man in 1958 and then planted a

knife on him to substantiate the officer’s claim of self-defense. 746 F.2d at 1215-16. Other police

officers then falsified evidence to prevent the plaintiff – who was not present during the shooting

– from learning of the misconduct. Id. at 1222-23. In other words, the plaintiff’s right to seek legal

redress was rendered hollow.

   By contrast, Plaintiff here suffered no such complete prohibition of his right to seek legal

redress. Plaintiff knew of the alleged misconduct because he claims that he was tortured. It is

illogical for Plaintiff to argue that he did not know the facts of his own alleged physical abuse.

Likewise, unlike the plaintiff in Bell who had no such knowledge, Plaintiff here knew that the

testimony of Janice Johnson, Carla Smith, and Fernando Webb allegedly was false because

Plaintiff claims that (1) he never had any conversations with Johnson or Smith about bullets, a

firearm, or a robbery and (2) that he did not commit the Benjamin/Wash homicide so Webb could

not have seen him shoot the victims. In other words, Plaintiff had sufficient information to pursue

a claim. See Rossi v. City of Chicago, 790 F.3d 729, 736 (7th Cir. 2015) (officer cannot be liable

under a right to judicial access claim for concealing facts already known to the plaintiff).

   VII.    The Court should dismiss Plaintiff’s failure to intervene claim against Defendant
           Moser.
   In order to be liable under a failure to intervene theory, a defendant must have had knowledge

of the misconduct of another officer and have had a realistic opportunity to prevent the

constitutional harm. Lewis v. Downey, 581 F.3d 467, 472 (7th Cir. 2009). Defendant Moser moved

to dismiss on the basis that he was not alleged to have been present during the alleged torture of

Plaintiff and that Plaintiff cannot bring a failure to intervene claim against Defendant Moser based

on Moser’s own alleged conduct. Docket No. 49 at 12-13.




                                                 11
   Case: 1:19-cv-04152 Document #: 71 Filed: 10/31/19 Page 12 of 16 PageID #:598




   Plaintiff’s response to this argument is so woefully underdeveloped that it should be deemed a

waiver of any opposition. See, e.g. Puffer v. Allstate Ins. Co., 675 F.3d 709, 718 (7th Cir. 2012)

(arguments that are “undeveloped, conclusory, or unsupported by law” are waived). Indeed, the

response is limited to (1) Plaintiff’s rights were violated and (2) the other officers present had a

duty to intervene. Docket No. 64 at 15. Or, in other words, Plaintiff failed to argue why Defendant

Moser should not have this claim dismissed when he was not present during some of the

misconduct and did not have a realistic opportunity to intervene. Nor does Plaintiff contest the fact

that Defendant Moser cannot be liable under a failure to intervene theory if Moser himself is

alleged to have committed the misconduct. Given his lack of a responsive argument, the Court

should grant Defendant Moser’s motion and dismiss this claim.

   VIII. Plaintiff’s “Intentional Infliction of Emotional Distress” (IIED) claim (Count
         XIII) should be dismissed with prejudice.
   An intentional infliction of emotional distress claim must be brought against a public employee

– such as a police officer – within one year of the date the cause of action accrues. 745 ILCS 10/8-

101(a). An IIED claim based on a false arrest accrues on the date of the arrest. Bridewell v. Eberle,

730 F.3d 672, 678 (7th Cir. 2013); Evans v. City of Chicago, 434 F.3d 916, 934 (7th Cir. 2006).

   Instead of responding to the two Seventh Circuit cases establishing this law, Plaintiff points to

Hobley v. Burge, a 2004 unpublished district court opinion. Docket No. 64 at 16. The Court should

not be persuaded to follow a 2004 unpublished district court opinion and ignore two binding

Seventh Circuit opinions that Plaintiff failed to address. On that basis, the Court should dismiss

the IIED claim as untimely.




                                                 12
   Case: 1:19-cv-04152 Document #: 71 Filed: 10/31/19 Page 13 of 16 PageID #:599




   IX.     Plaintiff’s “Conspiracy” claims (Counts VII, VIII, and XII) are solely based on
           conclusory statements that do not rise above the speculative level and each claim
           should be dismissed.
   Federal Rule of Civil Procedure 8 requires that a plaintiff give “a short and plain statement of

the claim showing that the pleader is entitled to relief” in order to “give the defendant fair notice

of what the … claim is and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007). In order to meet this standard, the plaintiff must have well-pleaded,

nonconclusory factual allegations that “give rise to a plausible suggestion of conspiracy.” Iqbal,

556 U.S. at 680. However, even before Twombly and Iqbal, “conspiracy allegations were often

held to a higher standard than other allegations; mere suspicion that persons adverse to the plaintiff

had joined a conspiracy against him or her was not enough.” Cooney v. Rossiter, 583 F.3d 967,

971 (7th Cir. 2009).

   Defendant Moser moved to dismiss on the basis that Plaintiff’s conspiracy claims are nothing

more than assertions that everyone adverse to him or involved in the Benjamin/Wash homicide

investigation must have conspired against him. In other words, Plaintiff merely relies on a

suspicion that everyone adverse to him was part of a wide-ranging conspiracy to frame him – a

speculation devoid of realistic support. Cooney, 583 F.3d at 971.

   In responding, Plaintiff does nothing more than assert he has pled the elements of a conspiracy

claim and simply points toward two speculative theories that the Individual Defendants conspired

with each other to frame Plaintiff and with members of the Office of Professional Standards to

sweep civilian complaints under the rug. Docket No. 64 at 16-17. Other than these conclusory

statements, which are entirely lacking any factual support, Plaintiff provides nothing of substance

in response to Defendant Moser’s arguments. Given the lack of factual support for his conspiracy

claims, the Court should dismiss the claim.



                                                 13
   Case: 1:19-cv-04152 Document #: 71 Filed: 10/31/19 Page 14 of 16 PageID #:600




   X.      Plaintiff cannot bring a § 1983 claim based on a failure to investigate theory of
           liability.
   Plaintiff does not contest the fact that he cannot maintain a § 1983 action premised on an

alleged faulty, incomplete, or inadequate criminal investigation. As such, the Court should gran

Defendant Moser’s motion to dismiss and/or bar Plaintiff from pursuing a civil claim on this legal

theory.

   XI.     Defendant Moser has absolute immunity for any court testimony.
   Plaintiff does not contest the fact that Defendant Moser has absolute immunity for in-court

testimony. As such, the Court should gran Defendant Moser’s motion to dismiss and/or bar

Plaintiff from pursuing a civil claim on this legal theory.

   XII.    The Court should dismiss any Monell or other derivative claims against the City
           to the extent based upon claims against Defendant Moser that are subject to
           dismissal.
   The City moved to dismiss any Monell claim to the extent based on a claimed constitutional

violation committed by Defendant Moser that was subject to dismissal. Docket No. 47 at 15-17;

City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986); Durkin v. City of Chicago, 341 F.3d 606,

615 (7th Cir. 2003) (if a plaintiff cannot establish a constitutional injury, he cannot pursue a Monell

claim). Plaintiff misconstrued the City’s argument to be seeking dismissal of the Monell claim in

its entirety. The City made no such argument, so Plaintiff’s response should be disregarded. Should

the Court dismiss any § 1983 claim against Defendant Moser, the Court should likewise dismiss

any Monell claim based upon the alleged conduct underlying the dismissed claims.

   Similarly, any state law claim against Defendant Moser that is dismissed would warrant

dismissal of Plaintiff’s respondeat superior and indemnity claims to the extent based on that

alleged misconduct. 745 ILCS 10/2-109; Docket No. 47, at 15-17.




                                                  14
   Case: 1:19-cv-04152 Document #: 71 Filed: 10/31/19 Page 15 of 16 PageID #:601




                                        CONCLUSION

   For the reasons discussed above and those put forth in Defendant Moser’s and City of

Chicago’s Motion to Dismiss (Docket No. 47), the Court should dismiss Counts IV, V, VI, VII,

VIII, IX, and XIII in their entirety and dismiss Counts I, II, III, and XI in part as to Defendant

Moser. In addition, to the extent any Federal or State law claims are dismissed, the Court should

dismiss any Monell claim based on the dismissed constitutional claim and the respondeat superior

and indemnity claims based on the dismissed state law claims.



                                                    Respectfully submitted,

                                                    For Defendant Moser:
                                                    /s/ Shawn W. Barnett
                                                    Attorney No. 6312312

                                                    For Defendant City of Chicago:
                                                    /s/Paul A. Michalik
                                                    Attorney No. 6198674



HALE & MONICO LLC
Andrew Hale
Barrett Boudreaux
Shawn W. Barnett
53 West Jackson, Suite 337
Chicago, IL 60604
(312) 870-6905

REITER BURNS LLP
Daniel Noland
Paul Michalik
Elizabeth Ekl
Katherine Morrison
Daniel Burns
311 South Wacker, Suite 5200
Chicago, IL 60606
(312) 982-0090



                                               15
   Case: 1:19-cv-04152 Document #: 71 Filed: 10/31/19 Page 16 of 16 PageID #:602




                                      Certificate of Service



I, the undersigned attorney, certify that I caused this motion to be filed with the Clerk of the

Northern District of Illinois using the Court’s electronic filing system. As a result, copies of the

filed document were electronically served upon all counsel of record. A paper courtesy copy of

the filed motion may have been provided to the Court depending upon the Court’s standing order.



                                                     /s/ Shawn W. Barnett




                                                16
